WINTERSHEIMER, Justice,
dissenting.
I must respectfully dissent from the majority opinion because I do not believe the case of Larkin has any application to the Kentucky statute as interpreted by the Kentucky Supreme Court in Beacon, supra.
KRS 243.220(3) has been the law of the Commonwealth for many years. The Federal case, Larkin, in which a 500-foot rule in Massachusetts was found to be in violation of the Establishment Clause of the First Amendment of the United States Constitution, does not apply to the Kentucky situation. In Larkin, a majority of the U.S. Supreme Court specifically stated that it was expressing an opinion only as to the constitutionality of the Massachusetts statute. The Federal Supreme Court relies on the construction of Massachusetts law by the highest court in that state as giving churches veto power over licensed liquor premises. This construction has not been placed on KRS 243.220(3). In 1939, this Court ruled that there was no delegation under the Kentucky system. Beacon, supra.
It is my opinion that the Kentucky General Assembly has the right to properly exercise police powers and if it chooses, create a zone free from alcoholic beverages to continue to exist around church buildings where they are so desired. The free-zone created by the Kentucky law permits a happy compromise between those who wish to purchase alcohol and those who do *850-852not desire to have it within a specified area near their churches. In addition, it gives the opportunity and the local option to those churches who do not object to a liquor establishment or who wish to hold a retail alcoholic beverage license on their own premises. The Kentucky law is clearly a live-and-let-live arrangement that does not interfere unnecessarily with anyone’s rights. In this case the church was established in the community before the intrusion of the liquor dispensary as an addition to a convenience store.
In Larkin, the United States Supreme Court builds a wall of separation between church and state much higher than had ever been contemplated by the simple language of the First Amendment.
The wall of separation should not become a spite fence. We have frequently heard the expression that we should render to Caesar or the State the things that are Caesar’s and to God the things that are God’s. Separation should not bring division. Both the State and the Church were established to serve people and not to oppress them, or to conflict with each other. Jefferson said that no man should suffer because of his religious beliefs. The law and our constitutional system cannot be bias in such matters. It must be a civil means for providing liberty within the framework of the law.
Liberty is a two-way street. Some need the convenience of a liquor dispensary while others do not. It is simply a matter of taste. The law should not be invoked unless there is a fundamental right at issue. Here the true purpose of the law is to preserve the right to be left alone, a basic right of privacy.
Any liquor store is a government-controlled business function. A total ban on such establishments might pass technical constitutional muster, but it would unduly harass those individuals who might be welcomed into an area by their neighbors. Extremes should always be avoided. The Kentucky practice of local option in such a sensitive matter presents a reasonable compromise which has stood the test of time and the legal challenge. It should be continued.
It is my opinion that Kentucky law does not require the result reached by the majority.
STEPHENSON, J., joins in this dissent.